Citation Nr: 1536980	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from February 1, 2009, for status post left shoulder labrum repair.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) following a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, in which the RO granted service connection for status post left shoulder labrum repair and assigned an initial 10 percent rating.  In a December 2009 rating decision, the RO awarded an increased rating of 20 percent, effective from February 1, 2009.  (In addition, the Veteran has been awarded temporary total disability ratings for his service-connected status post left shoulder labrum repair from December 15, 2008, to February 1, 2009, and from May 8, 2014, to July 1, 2014.)

In June 2015, the Board remanded the instant matter.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through May 2014.

The issue of entitlement to an increased rating for status-post anterior cruciate ligament tear repair of the left knee and osteoarthritis degenerative joint disease was raised by the Veteran in an August 2015 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  This issue has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the instant claim is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As explained in the Board's prior remand, the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal.   38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, after the issuance of the most recent SSOC in November 2014, in which the issue on appeal was addressed, the AOJ obtained evidence pertinent to the Veteran's claim in the form of VA medical treatment records.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran.  Thus, the Board determined remand is required and instructed that an SSOC was to be issued in its June 2015 remand.

However, after the issuance of the Board's June 2015 remand and transfer of this matter to the AOJ, such an SSOC was not issued.  It is unclear why the AOJ returned this matter to the Board without the issuance of this SSOC.  In light of this deficiency, this matter must be remanded to ensure compliance with the Board's previous remand.

Accordingly, the case is REMANDED for the following action:

After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in November 2014.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




